                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF INDIANA
                                            INDIANAPOLIS DIVISION

       VON DUPRIN LLC,                )
                                      )
                Plaintiff,            )
                                      )
           vs.                        )
                                      )
      MORAN ELECTRIC SERVICE, INC., )                                       1:16-CV-01942-TWP-DML
      MAJOR HOLDINGS, LLC, MAJOR TOOL )
      AND MACHINE, INC., and ZIMMER )
      PAPER PRODUCTS INCORPORATED,    )
                                      )
                Defendants.           )
                                      )


                                      VON DUPRIN’S PRE-TRIAL BRIEF
              Plaintiff Von Duprin LLC (“Von Duprin”) respectfully files this Pre-Trial Brief in advance of

     the trial scheduled to begin July 22, 2019.1

I.       INTRODUCTION

              This case is about pollution. Several businesses in close geographical proximity used and

     released chlorinated solvents into the environment over several decades. The residual effects of these

     hazardous substance releases are still present. All of the pollution-causing businesses ceased operations

     more than a decade ago but the pollution caused by those businesses continue to plague the subsurface

     environment and to threaten the health and well-being of human receptors, including families who

     live in the downgradient area and children who play in the nearby public park building.

              Pollution is an ugly word and no redeeming qualities are ever attached to it. No one wants to

     be associated with pollution, either past or present. Over the past 50 years, the government, industry,

     and the public have all become more aware of the harm to human health and the environment posed



              1   This Pre-Trial Brief incorporates relevant parts of Von Duprin’s Trial Brief that was filed on January 2, 2019.
     [Dkt. 181]
  by pollution in its many forms. Sadly, the increased awareness of the dangers posed by industrial

  pollution has not changed the almost visceral response to immediately deny any responsibility for its

  existence. Much like children playing a game of tag in the house when Mom’s glass perfume bottle is

  knocked to the floor and shatters, no child wants to take responsibility. There is no real mystery—one

  or more of the kids did it and all of them are implicated by being a player in the forbidden indoor

  game. As in this case, all parties point to each other as most responsible for the damage and insist that

  their own role was minimal. As the final arbiter of household disputes, Mom must decide how to

  divide responsibility for the spilled perfume and what degree of punishment is to be meted out to the

  guilty parties. This court faces the same unenviable task of deciding how much responsibility to impose

  on each party in this case for the extensive, comingled groundwater pollution that poses a continuing

  threat to the local environment and those people living and playing in the area affected by the

  migrating chlorinated solvent plume.

II.   FACTUAL BACKGROUND

          The releases of hazardous substances relevant to the case occurred at several properties located

  in Indianapolis, Indiana including: the Von Duprin Property (Marion County Parcel Nos. 1077482

  and 1104806); the Moran Property (Marion County Parcel Nos. 1090311 and 1090578); the Zimmer

  Paper Property (Marion County Parcel No. 1104465); and the Ertel Property (Marion County Parcel

  No. 1006760). [See Dkt. 203 (Order on Cross-Motions for Summary Judgment) at 2-3; Dkt. 205 (Joint

  Stipulations of Fact) at ¶¶ 1, 7, 9, 26]. There have been releases or threatened releases of hazardous

  substances (specifically TCE, PCE, and their degradation products) at each of these four sites within

  the meaning of Sections 101(22) and 107(a) of CERCLA, 42 U.S.C. §§ 9601(22) and 9607(a). [Dkt.

  205 at ¶¶ 12, 16, 19, 31, 43, 45]. Other known and suspected sources of chlorinated solvents exist in

  close proximity of the Plume Area that are not associated with the four sites identified above,

  including: several former dry cleaners, a former plating operation, and a former scrap yard.



                                                     2
           Exhibit 1001


At trial, Von Duprin’s expert witness, John McInnes, will testify (and other expert witnesses will agree)

that the upgradient groundwater was impacted by releases of chlorinated solvents at the Ertel, Moran,

and Zimmer Paper Properties which then flowed downhill to the Von Duprin Property and beyond.

This groundwater migration resulted in the intrusion of potentially harmful vapors into nearby

residences and a public park facility. Chlorinated solvent releases also occurred at the Von Duprin


                                                   3
Property. Mr. McInnes will further opine that the chlorinated solvent releases at the Ertel, Zimmer

Paper, Moran, Von Duprin Properties (and likely other sources too), became comingled (mixed

together) in the groundwater, and became indistinguishable from each other.2 The comingled plume

now covers an area nearly one mile long (the “Plume Area”). [See Dkt. 203 at 3; Exhibit 1032 (IDEM

Commissioner’s Order) at 5]3

         All three parties to this lawsuit are either current or prior owners of the properties that

contributed to the comingled plume. Von Duprin is a prior owner and operator of the Von Duprin

Property; Moran is a prior owner and operator of the Moran Property and Zimmer Paper Property;

and Major Defendants are current owners of the Moran Property, the Zimmer Paper Property, and

the Ertel Property.

                  Facility Backgrounds.

                            Ertel Property

         Von Duprin incorporates by reference this Court’s statement of the undisputed facts

concerning the Ertel Property’s historical operations, contamination, and soil removal. [See Dkt. 203

at 4] The evidence at trial will show that the excavation of 37,000 tons of soil at the Ertel Property

addressed PCE- and TCE-impacted soil, but did not directly address impacted groundwater at the

Ertel Property. There were no efforts to remediate the groundwater contamination that had been

leaving the site year after year for decades. The Ertel Property is situated upgradient from the Von

Duprin Property, and therefore contamination at Von Duprin cannot have impacted the nature and

extent of the contamination at the Ertel Property, and Von Duprin should not be required to shoulder

the costs of responding to the downgradient harms caused by the contamination at the Ertel Property.



          2 No witness in this case has offered any evidence claiming that the source of a particular TCE or PCE molecule

is traceable to the original site where it was released.
          3 The hydraulic gradient determines the general direction in which groundwater flows. Groundwater seeks to

move “downhill” in the direction indicated by gravity. Thus, the upgradient location can pollute the downgradient location
but the reverse is never true because groundwater never flows “uphill” against gravity (at least without human
intervention).

                                                            4
                       Zimmer Paper Property

       Von Duprin incorporates by reference this Court’s statement of the undisputed facts

concerning the Zimmer Paper Property’s historical operations, contamination, and soil removal. [See

Dkt. 203 at 4-5] The evidence at trial will show that the removal of a 16,000 gallon underground

storage tank (“UST”) along with 7,350 cubic yards of chlorinated solvent-impacted soil in 2007 did

not directly address the groundwater impacts of that same contamination at Zimmer Paper Property

or downgradient. Like the Ertel Property, no effort was undertaken to remediate the groundwater

contamination that had been leaving the site year after year for decades. The Zimmer Paper Property

is situated upgradient from the Von Duprin Property, and therefore contamination at Von Duprin

cannot have impacted the nature and extent of the contamination at the Zimmer Paper Property, and

Von Duprin should not be required to shoulder the costs of responding to the downgradient harms

caused by the contamination at the Zimmer Paper Property.

                       Moran Property

       Von Duprin incorporates by reference this Court’s statement of the undisputed facts

concerning the Moran Property’s historical operations, contamination, and soil removal. [See Dkt. 203

at 5] The evidence at trial will show the removal of 4,641 tons of impacted soil from the Moran

property did not directly address impacts to groundwater at the Moran Property or downgradient,

which were the result of the soil contamination at the facility. No effort was undertaken to remediate

the groundwater contamination that had been leaving the site year after year for decades. The Moran

Property is situated upgradient from the Von Duprin Property, and therefore contamination at Von

Duprin cannot have impacted the nature and extent of the contamination at the Moran Property, and

Von Duprin should not be required to shoulder the costs of responding to the downgradient harms

caused by the contamination at the Moran Property.




                                                  5
                         Von Duprin Property

         Von Duprin, Inc., a predecessor to Von Duprin, owned and operated the property located at

1929 Columbia Avenue between 1965 and 1986. During that time, Von Duprin, Inc. handled a variety

of commercial chemical products while it owned and operated the site. [Dkt. 205 at ¶ 42]

Environmental assessments and investigations at this site found contamination, including chlorinated

solvents, in the soil and groundwater. Von Duprin does not seek to recover the costs of its response

to soil contamination at the Von Duprin Property, nor for its investigations that relate solely to releases

of hazardous substances at the Von Duprin Property.

                   Regulatory Involvement

         As a result of the hazardous substances in groundwater and soil gas, Threaded Rod (another

prior owner of the Von Duprin Property) was ordered by IDEM to take action to delineate the extent

of the groundwater contamination exceeding regulatory standards. [Dkt. 203 at 6] After undertaking

significant investigation (but no remedial action), Threaded Rod ceded to Von Duprin its existing

monitoring wells, sampling results, laboratory data, and environmental reports in an agreed settlement.

[Id.] The acquisition of Threaded Rod’s wells, data set, and knowledge base allowed Von Duprin to

focus its investigative efforts on areas that had not yet been investigated adequately by Threaded Rod

and to avoid the costs to design and implement a new monitoring well network in the Plume Area.

[See Id. at 6-7]

         In August 2013, IDEM notified Von Duprin that it was a potentially responsible party for

conditions at the Von Duprin Property because its predecessor had owned and operated on that site.

[Id. at 6] At the direction of IDEM, Von Duprin performed extensive sampling and investigation of

the soil, soil gas, indoor air, and groundwater at the Former Von Duprin Property and the overall

Plume Area. [Id.] IDEM also required Von Duprin to conduct groundwater and indoor air sampling

downgradient to determine how far certain hazardous substances had migrated in the comingled

plume. [Id.] Von Duprin confirmed the presence of hazardous substances at the Von Duprin Property

                                                    6
and several other properties located within the Plume Area, as well as the presence of potentially

harmful substances in nearby residences. [Id.] Von Duprin installed vapor mitigation systems in each

affected residence (where Von Duprin’s consultant was given access) to reduce the amount of

contaminants to accepted levels. [Id.] Von Duprin continues to maintain and pay the annual cost for

the operation of each residential mitigation system. [Id.]

         Testimony and documents introduced at trial will show that Von Duprin has continued to

conduct investigations and take soil, soil gas, indoor air, and groundwater samples in the Plume Area

at IDEM’s direction. The evidence at trial will also show that the groundwater flowing beneath the

JTV Hill Park, and under the existing homes along Yandes Street and Alvord Street, has generated

soil gas with sufficient concentrations of TCE to require action to assess, and, where necessary, reduce

or eliminate the exposure of human beings to the released contaminants.

         Von Duprin will present evidence at trial to demonstrate that it sought the cooperation of

Defendants in addressing the contaminants released from sites that are currently owned or previously

operated by Defendants. Despite the dangers posed by the contaminants released on the upgradient

properties that have migrated (and continue to migrate to this very day) to the southwest in a

groundwater plume that flows under the Von Duprin Property and then further downgradient into

residential areas, the Defendants refused to cooperate in coordinated remedial actions with Von

Duprin or to share in the costs of performing such remedial actions.4 Indeed, even after IDEM

ordered Defendants to participate in remediation efforts in the Plume Area, they instead filed appeals

to try to prevent IDEM’s orders from going into effect. See Joint Trial Exhibits 1225, 1226, 1227,

1228, 1032.

         As stated above, Von Duprin does not seek to recover response costs which relate solely to

releases of hazardous substances at the Von Duprin Property—its claim for cost recovery against


         4 Very recently, the Major Defendants have agreed to reimburse Von Duprin’s consultant for certain costs it is
incurring to address potential vapor intrusion at additional residences along the path of the chlorinated solvent plume.

                                                           7
   Defendants seeks to recover only a portion of the costs to investigate the nature of overall

   environmental contamination in the Plume Area, mitigate harmful vapor intrusion in residences and

   at the J.T.V. Hill Park building caused by the comingled plume, and to develop a remedial solution

   for the groundwater contamination in the downgradient Plume Area.5 Von Duprin also seeks an

   allocation among the parties so that each will pay an appropriate share of the future costs to implement

   the downgradient groundwater remedy for which all parties are collectively responsible.

III.   CLAIMS AT ISSUE

            Von Duprin’s First Amended Complaint asserted three claims: (1) Section 107(a) of CERCLA

   for response costs incurred and to be incurred; (2) declaratory judgment as to future response costs

   under Section 113(g) of CERCLA; and (3) an Environmental Legal Actions (“ELA”) claim under

   Indiana Code § 13-30-9-1 et seq. Defendants filed counterclaims under Section 113(f) of CERCLA

   against Von Duprin, and cross-claims against one another under Section 113(f). [Dkt. 42] All of these

   claims are triable to the Court.

                     CERCLA § 107(a)

            After its amendment in 1986, CERCLA provided for a right to cost recovery in certain

   circumstances under Section 107(a), and a separate right to contribution in other circumstances under

   Section 113(f)(1). “The cost recovery remedy of §107(a)(4)(B) and the contribution remedy of

   §113(f)(1) are similar at a general level in that they both allow private parties to recoup costs from

   other private parties. But the two remedies are clearly distinct.” Cooper Industries, Inc. v. Aviall Services,

   Inc., 543 U.S. 157, 163 (2004). Von Duprin asserted a claim for cost recovery under Section 107(a) of




            5 The upgradient Plume Area is solely the responsibility of Moran and the Major Defendants. No one alleges that

   Von Duprin contributed any contamination to the upgradient Plume Area. Whether the remedial cost to address the
   upgradient Plume Area is one dollar or several million dollars has no bearing on Von Duprin although it likely bears on
   the cross-claims asserted between Moran and the Major Defendants.

                                                              8
CERCLA against Moran, Major Defendants, and Zimmer Paper Products Incorporated (“Zimmer

Paper”). [Dkt. 42; Counts I, IV, VI, & VIII]6

         All elements of CERCLA liability have been established by undisputed evidence except the

question whether the release or threatened release of hazardous substances in the Plume Area has

resulted in necessary response costs being incurred by Von Duprin consistent with the National

Contingency Plan (“NCP”).7 The parties only dispute the responsibility each party should bear for the

releases of hazardous substances to the collective harm presented by the comingled plume.

         At trial, Von Duprin will present the testimony of Russ Eiler, Rob Ferree, Ryan Fimmen, Ryan

Groves, John McInnes, and Sam Williams concerning the nature of the contamination in the Plume

Area, the nature of the harm caused by the contamination, the costs Von Duprin has incurred in

responding to the contamination, the necessity of those costs, and Von Duprin’s substantial

compliance with the NCP. After hearing the evidence, this Court should find the Defendants liable to

Von Duprin for an equitable share of the past response costs incurred to address risks to human

health and the environment presented by the comingled plume.

                   CERCLA § 113(g)(2)

         Von Duprin also seeks a declaratory judgment against the Defendants under CERCLA §

113(g)(2). [Dkt. 42; Counts II, V, VII, & IX] This provision of CERCLA avoids a revolving

courthouse door by allowing the responsibility for future response costs to be allocated among the

parties to a single private action prior to the completion of all remediation activities. At trial, Von

Duprin will present testimony from Ryan Fimmen, Ryan Groves, and Rob Ferree regarding the

remedial selection and the estimated future costs to remediate the downgradient Plume Area. The


         6Zimmer Paper failed to respond to the Amended Complaint and a default judgment was entered against
Zimmer. [Dkt. 90 (Clerk’s Entry of Default as to Zimmer Paper Products Incorporated)]
         7  See also Sycamore Indus. Park Assocs. v. Ericsson, Inc., 546 F.3d 847, 850 (7th Cir. 2008); Nutrasweet Company v. X-L
Engineering Co., 227 F.3d 776, 791 (7th Cir. 2000); G.J. Leasing Co. v. Union Elec. Co., 54 F.3d 379, 386 (7th Cir. 1995); Kerr-
McGee Chem. Corp. v. Lefton Iron & Metal Co., 14 F.3d 321, 325 (7th Cir. 1994); Environmental Transp. Systems., Inc. v. Ensco,
Inc., 969 F.2d 503, 506 (7th Cir. 1992).

                                                               9
allocation percentages that this Court determines for the past response costs should be applied to

these future response costs.

                ENVIRONMENTAL LEGAL ACTION, IND. CODE § 13-30-9-1

        Von Duprin also asserted a state law Environmental Legal Action (“ELA”) claim against

Moran and Zimmer Paper. [Dkt. 42, Counts III & X] The ELA provides for the recovery of reasonable

costs of environmental assessment and removal and remedial actions, as well as attorneys’ fees, from

persons who caused or contributed to the releases of a hazardous substance that pose a risk to human

health or the environment. There are two principal differences between the state ELA claim and the

federal CERCLA claims. First, the ELA has no requirement that the response costs must be incurred

“consistent with the NCP”. Second, the ELA permits the Court to award attorneys’ fees in its

discretion.

                CERCLA § 113(f)(1)

        The Defendants (other than Zimmer Paper) have asserted counterclaims against Von

Duprin—and cross-claims against one another—under Section 113(f). [Dkt. 46 (Major Holdings’

Answer); Dkt. 68 (Major Tool’s Answer); Dkt. 118] The elements of proof necessary to establish

liability under Section 113(f) (CERCLA contribution claim) are identical to the Section 107(a) liability

requirements (CERCLA cost recovery claim). See 42 U.S.C. § 9613(f) (“Any person may seek

contribution from any other person who is liable or potentially liable under section 107(a), during or

following any civil action under … section 107(a)”) (internal citations omitted). It is undisputed that

all three parties to this dispute can be made liable for at least a portion of the cost of remediating the

comingled plume. [See Dkt. 206 at 2-3] The two causes of action are different in how damages are

allocated.

        Under Section 113(f), a plaintiff must prove the allocation share of each particular defendant

based on equitable factors deemed applicable by the court. Environmental Transp. Sys., Inc. v. ENSCO,

Inc., 969 F.2d 503, 508 (7th Cir. 1992) (describing the six Gore factors). The Court must evaluate (a)

                                                   10
the distinguishability of each party’s waste; (b) the amount of hazardous waste; (c) degree of

toxicity of the contaminants at issue; (d) degree of involvement of the parties in waste generation;

(e) degree of cooperation with federal, state or local officials to prevent any harm to public health

or the environment; and (f) degree of care taken by the parties with respect to the hazardous waste

concerned.

        Here, the contaminants at issue are all chlorinated solvents, but primarily PCE and TCE. The

most relevant harm is the risk of vapor intrusion, which is posed by TCE alone. However, PCE

degrades to TCE over time, and each further degrades to cis-1,2-DCE (less harmful), then to vinyl

chloride (more harmful), and ultimately to ethene (wholly innocuous end product). Thus, as the

contaminants in the Plume Area comingle and degrade, their relative risk to human health and the

environment waxes and wanes with each step of the degradation process, until innocuous end

products are achieved. That the wastes are comingled and also continually degrading makes it

impossible to accurately identify the true nature of the original contamination (i.e., whether the original

contaminants were PCE or TCE) and distinguish the effects of each party’s contributions to the harm

presented by the comingled plume. Thus, the first Gore factor of distinguishability bears little weight

on the Court’s allocation analysis.

        Similarly, the amount of hazardous substances released at each property is nearly impossible

to determine. The lack of data concerning the contaminated soil excavated at the upgradient properties

prevents the Court from evaluating the full extent and nature of the upgradient chlorinated solvent

releases contamination prior to the excavations. Even if such data did exist, it would not provide the

Court with a timeline of releases on each property or the volume of such releases, given that the

releases, once in the soil, migrate and degrade at unknown rates. Therefore, the second Gore factor,

amount of hazardous waste, also provides minimal guidance to the Court in allocating damages among

the parties.



                                                    11
        The third Gore factor, degree of toxicity of the contaminants, is also of little assistance to the

Court in allocating response costs, because the relative toxicity of the degradation products varies over

time, depending on the rate and status of the degradation process. Thus, the factor is generally

irrelevant where, as here, there are not discharges of different types of contaminants with distinct

toxicological profiles. See El Paso Natural Gas Co LLC v. United States, et al., No. CV14-8165-PCT-DG

2019 WL 2137265, at *22 (D. Ariz. Apr. 16, 2019) (citing Gavora, Inc. v. City of Fairbanks, No. 4:15-cv-

00015-SLG, 2017 WL 3161626, at *8 (D. Alaska July 25, 2017)).

        The fourth Gore factor, degree of involvement with release of hazardous substances at the site,

is more relevant, but not the most important. Von Duprin’s predecessor handled hazardous

substances at its site, and it is undisputed that there were releases at the Von Duprin Property.

Similarly, it is undisputed that releases of hazardous substances occurred while Moran owned and

operated the Moran Property. Major Defendants, too, have been involved insofar as the still-present

groundwater contamination at the Moran, Zimmer Paper, and Ertel Properties continues to migrate

and release hazardous substances into the downgradient portion of the Plume Area. However, the

evidence of anyone’s direct, actual involvement in the releases of hazardous substances at their

properties is limited at best, and in most cases, fully lacking.

        Therefore, the most relevant equitable factors in this case are the fifth and sixth Gore factors:

(1) the degree of care exercised by the parties with respect to the hazardous waste concerned, taking

into account the characteristics of such hazardous waste; and (2) the degree of cooperation by the

parties with federal, state or local officials to prevent any harm to the public health or the environment.

For each of these factors, the Court will have all the evidence it needs to evaluate the parties’ relative

responsibility for the environmental harm at issue in this case. Moreover, each of these factors

addresses what the current parties are doing (or not doing) to prevent harm to human health and the

environment during the past several years, in which all parties were well aware of the contamination

and had the opportunity to begin to rectify it. These equities favor Von Duprin, who has worked

                                                    12
  hand-in-hand with IDEM to prevent harm caused by vapors emitting from the groundwater plume

  and against Defendants who failed to exercise due care over harm resulting from releases at properties

  for which they were (and remain) responsible.

IV.   PROVING LIABILITY

           CERCLA is a remedial statute and is interpreted broadly in order to accomplish environmental

  cleanups. United States v. Nalco Chem. Co., 2002 WL 548840 at 10 (N.D.Ill 2002) (“[T]he remedial intent

  of CERCLA requires a liberal statutory construction in order to avoid frustrating its purpose.”).

           At trial, Von Duprin’s expert witness, John McInnes, will opine that hazardous substances

  were released at the former Von Duprin, Ertel, Zimmer Paper, and Moran Properties, as the shallow

  soils show elevated levels of TCE, a hazardous substance. The evidence at trial will also show that

  expert witnesses retained by the Defendants, Robert Walker and Adam Love, agree with Mr. McInnes’

  opinions. The manufacturing operations conducted at the relevant properties necessarily involved, by

  their nature, a risk that hazardous substances would be released into the environment. Gould, Inc. v.

  A&M Battery & Tire Serv., 987 F. Supp. 353, 356 (M.D. Penn. 1997), rev’d on other grounds, 232 F.3d 162

  (3d Cir. 2000). No other potential sources of those on-site hazardous substance releases have been

  identified to date, despite the investigatory efforts of several environmental professionals at each of

  the sites.8 Indeed, none of the Defendants has joined any additional potentially responsible party in

  this case, nor has either Defendant raised a cross-claim against Zimmer Paper.

               A. Moran Electric Operated the Moran Property When a Release of a Hazardous
                  Substance Occurred.

           Under CERCLA § 107(a)(2), CERCLA liability attaches to any person who, at the time of

  disposal of any hazardous substance, owned or operated any facility at which such hazardous

  substances were released. 42 U.S.C. § 9607(a)(2). As discussed above, CERCLA liability does not



           8Other chlorinated solvent releases have occurred that are independent of the properties identified with the
  named parties in this case.

                                                           13
require any intentional disposal or even negligence on the part of any person for liability to attach.

The parties have stipulated that a chlorinated solvent was released at the Moran property and that

Moran used degreasers and cleaning agents in its business operations at the Moran Property. [Dkt.

205 at ¶¶ 11, 12, 16] The how or why of a release is not relevant to the question of Moran’s liability

under CERCLA. It is sufficient that a release of TCE and/or PCE did, in fact, occur at the Moran

Property and that Moran stored and used the same hazardous substance in its operations.

            B. Major Tool and Major Holdings are the Current Owners of Sites Where
               Releases of a Hazardous Substance Occurred.

        Major Tool is the current owner of the Ertel Property. [Dkt. 205, ¶ 27] Major Holdings is the

current owner of the Zimmer Paper and Moran Properties. [Dkt. 205, ¶¶ 22, 23] The current owner

of a facility may be held strictly liable, as Section 107 does not require the present owner to contribute to

the release; mere proof of ownership is enough to establish CERCLA liability. Valbruna Slater Steel Corp.

v. Joslyn Mfg. Co., 298 F. Supp. 3d 1194, 1204 (N.D. Ind. 2018) (allocating 25% of the response costs

to the current owner of the site even though the owner had no involvement in the polluting activities);

see also California Department of Toxic Substances Control v. Westside Delivery, LLC, 888 F.3d 1085 (9th Cir.

2018); California Dept. of Toxic Substances Control v. Hearthside Residential Corp., 613 F.3d 910 (9th Cir.

2010); Carson Harbor Village, Ltd. v. Unocal Corp., 270 F.3d 863 (9th Cir. 2001) (en banc).

            C. Zimmer Paper has been Defaulted and Defendants Cannot Shift Responsibility
               to Zimmer Paper.

        Defendant Zimmer Paper will be notably absent from trial. Von Duprin, despite numerous

attempts, was unable to achieve traditional service, and Zimmer Paper was then defaulted following

service by publication and service on the Secretary of State. [Dkt. 54; Dkt. 71; Dkt. 73, Dkt. 75; Dkt.

79; Dkt. 94] The alternate service and default of Zimmer Paper is directly related to Zimmer Paper’s

dissolution of its business and assignment of its assets years before this litigation began. Defendants

may argue at trial that responsibility for the Zimmer Paper Property ought to be placed upon Zimmer

Paper only. This argument ignores both Moran’s responsibility as a former operator of the Zimmer

                                                     14
Paper Property, and Major Holdings’ ownership of the property without benefit of an innocent

landowner defense under CERCLA. [Dkt. 203 at 31-32] Defendants who bear liability for

contamination under CERCLA cannot sidestep their obligations by merely pointing to an empty chair;

otherwise, CERCLA’s broad liability and cost recovery provisions would be rendered moot anytime

a defendant could find a prior, now defunct owner.9 A responsible party cannot contract away its

CERCLA liability but may be indemnified against such liability by another party. 42 U.S.C. §

9607(e)(1); Peoples Gas Light & Coke Co. v. Beazer East, Inc., 802 F.3d 876, 880 (7th Cir. 2015).10

                D. Von Duprin Has Incurred Response Costs as a Result of a Release or
                   Threatened Release of Hazardous Substances at or near the Sites.

         To find Defendants liable, this Court need only determine that Von Duprin has incurred

recoverable response costs. Under CERCLA, “response costs” include all administrative, investigative,




         9 Importantly, should Moran and/or the Major Defendants later find that Zimmer Paper has identifiable and
attachable assets, they have three years from any judgment in this case to bring an action for CERCLA contribution against
Zimmer Paper. 42 U.S.C. § 9613(g)(3).
         10   In Peoples Gas, the Seventh Circuit stated: “Section 107(e)(1) of CERCLA provides:
         No indemnification, hold harmless, or similar agreements or conveyance shall be effective to transfer
         from the owner or operator of any vessel or facility or from any person who may be liable for a release
         or threat of release under this section, to any other person the liability imposed under this section.
         Nothing in this subsection shall bar any agreement to insure, hold harmless, or indemnify a party to
         such agreement for any liability under this section.

42 U.S.C. § 9607(e)(1). At first blush, this section appears internally inconsistent. However, we have joined other federal
courts of appeals in reconciling these two sentences by construing them to mean that responsible parties may not transfer
their CERCLA liability, but may obtain indemnification for that liability. See PMC v. Sherwin-Williams Co., 151 F.3d 610,
613 (7th Cir. 1998) (‘Parties are free ... to allocate [CERCLA] expenses between themselves by contract.’); Kerr-McGee Chem.
Corp. v. Lefton Iron & Metal Co., 14 F.3d 321 (7th Cir. 1994); Harley-Davidson, Inc. v Minstar, Inc., 41 F.3d 341, 342-43 (7th.
Cir. 1994) (holding that § 107(e)(1) ‘does not outlaw indemnification agreements, but merely precludes efforts to divest a
responsible party of his liability’).” Peoples Gas, 802 F.3d at 880 (other internal citations omitted).

                                                             15
and prejudgment interest,11 the costs of removal and remedial actions,12 and attorney’s fees incurred

to identify potentially responsible parties.13 42 U.S.C. § 9601(25).

         There can be no serious dispute that Von Duprin has incurred substantial response costs in

connection with the releases at and from the Ertel, Zimmer Paper, and Moran Properties. Testimony

at trial will show that Von Duprin has spent more than $2 million to date, excluding any prejudgment

interest or attorney’s fees. Further, trial witnesses will testify that Von Duprin incurred these costs as

a direct result of the release or threatened release of PCE and TCE at the upgradient facilities. The

comingled nature of the plume renders it impossible to determine what specific costs in investigating

and mitigating vapor intrusion caused by the entire plume are attributable to individual parties, and

indeed, no expert in the case has conducted such an analysis. The issues for the Court to decide at

trial will be whether Von Duprin incurred necessary response costs, whether those costs were incurred

in substantial compliance with the NCP, and what proportion of those past costs and future costs

should be assigned to each viable party.

                             Von Duprin’s Response Costs were Necessary.

         Under CERCLA, costs are “necessary” if they are incurred in response to a threat to human

health or the environment and they are necessary to address that threat. G.J. Leasing Co. v. Union Elec.

Co., 854 F. Supp. 539, 562 (S.D. Ill. 1994), aff'd, 54 F.3d 379 (7th Cir. 1995). Whether costs are

necessary is a mixed question of law and fact. G.J. Leasing Co. v. Union Elec. Co., 54 F.3d 379, 386 (7th

Cir. 1995).


         11 United States v. R.W. Meyer, 889 F.2d 1497, 1503, 1506 (6th Cir. 1989); United States v. South Carolina Recycling,

653 F. Supp. 984, 1008-09 (D.S.C. 1984), aff’d in part, United States v. Monsanto, 858 F.2d 160 (4th Cir. 1988) (remanding
for consideration of prejudgment interest question under amended statute); United States v. American Cyanamid Co., 786 F.
Supp. 152, 164 (D.R.I. 1992).
          12 The significance of the removal/remedial distinction is that situations calling for an urgent response are

generally characterized as “removal” actions, while non-urgent situations are generally considered “remedial.” Channel
Master Satellite Systems, Inc. v. JFD Electronics Corp., 748 F. Supp. 373, 385 (E.D.N.C. 1990).
         13  The Supreme Court has held that attorneys’ fees spent identifying potentially responsible parties are
recoverable as “costs of response” under CERCLA. Key Tronic Corp. v. United States, 511 U.S. 809, 819-20, 114 S.Ct. 1960,
128 L.Ed. 2d. 797 (1994).


                                                             16
         The evidence will show that Von Duprin incurred costs to investigate and address vapor

intrusion in commercial and residential structures that posed a threat to human health.14 First

Threaded Rod, then Von Duprin, investigated the soil, groundwater, and soil gas in the Plume Area

to adequately define the extent of contamination, as required by IDEM. [Dkt. 203 at 6] The goal was

to establish the exact boundaries of the Plume Area in which the concentration of the hazardous

substance posed an actual risk to human health or the environment. [Id.] Testimony at trial will show

that those investigations revealed unhealthy levels of TCE had entered a public park building used by

children, and several private residences, in quantities that IDEM found unacceptable. Until very

recently, only Von Duprin spent money to address vapor intrusion at these downgradient properties

that posed a threat to human health, and Von Duprin was solely responsible for removing toxic vapors

from the public park building. This is sufficient under the Seventh Circuit case law to establish that

Von Duprin’s response costs were necessary. See Valbruna Slater Steel Corp. v. Joslyn Mfg. Co., No. 1:10-

CV-044-JD, 2015 WL 8055999 at *4 (N.D. Ind. Dec. 4, 2015) (finding defendants liable for costs

incurred by plaintiff who “spent at least some money in response to a public health threat and

consequently incurred some necessary costs”). At trial, the Court will hear testimony concerning the

necessity of Von Duprin’s actions, which will confirm the necessity of Von Duprin’s response costs

at the site. Von Duprin will also present expert testimony, based on thirty years’ experience in

supervising CERCLA-quality environmental site investigations and remedial work, that the costs Von

Duprin incurred were necessary.

                            Von Duprin’s Response Costs were Incurred Consistent with the
                            National Contingency Plan.

         The National Contingency Plan (“NCP”) is a federal regulation promulgated by the USEPA

that establishes criteria for performing removal and remedial actions designed to assure that a


         14See, e.g., Joint Trial Exhibit 1029 (JTV Hill Park Vapor Intrusion Mitigation Work Plan; Joint Trial Exhibit 1089
(IDEM Approval of JTV Hill Vapor Intrusion Mitigation Work Plan); Joint Trial Exhibit 1052 (Residential Vapor
Intrusion Sampling Work Plan).

                                                            17
CERCLA-quality cleanup is achieved. 40 C.F.R. part 300. Under the current version of the NCP, a

“private party response action” is consistent with the NCP “if the action, when evaluated as a whole,

is in substantial compliance with the applicable requirements … and results in a CERCLA-quality

cleanup.” 40 C.F.R. § 300.700(c)(3)(i) (emphasis added); Franklin Cty Convention Facilities Auth. v. Am.

Premier Underwriters, Inc., 240 F.3d 534, 543 (6th Cir. 2001).

        A person seeking to recover response costs must substantially comply with only the portion

of the NCP that applies to the task being performed. Importantly, as Sam Williams will opine at trial,

many NCP requirements simply do not apply in the investigation phase of a response, nor do some

requirements apply in actions undertaken to remove, rather than remediate, hazardous substances

from a site. Indeed, “because any clean-up proposal and, consequently, any clean-up of a contaminated

site must first be preceded by an investigation of the nature and extent of contamination, such

investigative and assessment costs need not be incurred in compliance with the NCP and are

‘necessary.’” CNH Am., LLC v. Champion Envtl. Servs., 863 F. Supp. 2d 793, 809 (E.D. Wis. 2012)

(collecting Seventh Circuit district court cases which hold that “initial investigation, site-assessment,

and monitoring costs are recoverable under § 107(a) of CERCLA irrespective of compliance with

NCP requirements.”). Most of the response costs incurred by Von Duprin to date have been purely

investigative in nature and others are removal action costs necessary to address the soil gases

emanating from the contaminated groundwater and entering structures on the surface. [Dkt. 136, ¶

18] Given that NCP compliance does not apply to investigations, the majority of Von Duprin’s

activities to date are per se complaint.

        At trial, Von Duprin will present evidence that releases of hazardous substances at and from

the Ertel, Zimmer Paper, and Moran Properties have resulted in the expenditure of response costs to

investigate, delineate, and mitigate the environmental impacts caused by the hazardous substances

(including TCE, PCE, and their breakdown byproducts) that are migrating downgradient with the

flow of groundwater. Von Duprin’s investigative activities were undertaken to assess the nature and

                                                    18
     extent of the contamination in preparation for selecting interim response actions to protect human

     health from potentially harmful vapors in their homes and a public park building. [Dkt. 136, ¶ 19] The

     Court will also hear testimony at trial confirming that through IDEM’s participation in Von Duprin’s

     investigation and removal activities in the Plume Area, Von Duprin’s partial Remediation Work Plan

     was submitted for public comment, and IDEM closely monitored Von Duprin’s efforts to contact

     affected homeowners and organizations in order to perform these necessary investigative and removal

     actions, in compliance with the NCP. Haber Land Co. v. Am. Steel City Indus. Leasing, No. 1:18-cv-04091-

     JMS-MJD, 2019 U.S. Dist. LEXIS 74962, *26 (S.D. Ind. May 3, 2019) (Magnus-Stinson, C.J.) (citing

     favorably NutraSweet Co. v. X-L Eng'g Co., 227 F.3d 776, 791 (7th Cir. 2000) (finding adequate evidence

     of compliance with national contingency plan where “[t]he Illinois EPA approved NutraSweet's clean-

     up plan, and the agency monitored the progress of the remediation” and “NutraSweet remediated its

     property until the Illinois EPA advised it that it could stop”)).15

V.       DEFENDANTS’ AFFIRMATIVE DEFENSES

             Once every element needed to impose CERCLA liability under §107(a) has been established,

     Defendants must prove an affirmative defense by a preponderance of the evidence to avoid CERCLA

     liability. The affirmative defenses available to avoid CERCLA liability are very limited and unavailable

     to the Defendants here.

                  A. The Divisibility Defense Will Not Withstand Scrutiny at Trial.

             Under CERCLA, apportionment is the term used to describe the process by which courts

     determine whether a PRP is jointly and severally liable for an entire site or, instead, only severally liable

     for a portion of the site. Yankee Gas Servs. Co. v. UGI Utils., Inc., 852 F. Supp. 2d 229, 241 (D. Conn.

     2012). In contrast, allocation is performed after apportionment to decide a PRP’s share of liability

     after joint and several liability of the defendant has been established. Thus, “allocation, under § 113(f),


             15   Von Duprin incorporates by reference its further discussion of public agency involvement and public
     participation requirements from its Trial Brief. [Dkt. 181 at 17-19]

                                                           19
is the equitable division of costs among liable parties.” Id. As the Yankee Gas court further explained,

“To apportion is to request separate checks, with each party paying only for its own meal. To allocate

is [to] take an unitemized bill and ask everyone to pay what is fair.” Id. at 241-42.

         In Burlington N. & S.F.R. Co.. v. United States, 556 U.S. 599 (2009), 129 S.Ct. 1870, 173 L.Ed.2d

812 (2009), the Supreme Court addressed the issue of apportionment of harm under CERCLA for

the first time. The Supreme Court adopted the standard from the Restatement (Second) of Torts that

the harm should be apportioned only where “a reasonable basis for determining the contribution of

each cause to a single harm” exists. Id. at 614.16 A two-part test is used to decide when apportionment

is appropriate. The “threshold question” is whether a harm, not a release, is capable of apportionment

as a matter of law, and then a factual inquiry must point to a reasonable basis for apportionment. 17

Although the Court held on summary judgment that the harm at issue here is theoretically capable of

apportionment, Defendants must still establish a reasonable basis for apportioning that harm among

the parties at trial in order to take advantage of the divisibility doctrine. The evidence will show there

is no reasonable basis for apportionment here, because (1) Dr. Love went straight to the allocation

of contaminant mass with no apportionment analysis at all, and (2) Moran’s secondary argument for

divisibility, that it is liable only for marginal costs, also fails.

                             Dr. Love’s Opinions Do Not Establish a Reasonable Basis for
                             Apportionment.

         Defendants have not shown that the facts point to a reasonable basis for apportionment,

because the only divisibility opinion in this case is Dr. Love’s. Dr. Love’s opinion, as explained in Von

Duprin’s earlier trial brief and Daubert motion, fails to support a finding of divisibility:



         16 Until Burlington Northern, courts apportioned damages only four times in 160 cases. See Martha Judy, Coming Full

CERCLA: Why Burlington Northern is Not the Sword of Damocles for Joint and Several Liability, 44 NEW ENG. L. REV. 249, 283
(2010). Furthermore, the first forty cases to cite Burlington Northern for its divisibility and apportionment analysis, not one
of those courts apportioned liability among PRPs. Hopp, O’Donovan & Kline, Four Years Later: How has BNSF Changed
CERCLA Practice?, Case 1:10-cv-00910-WCG, Dkt. 675-1, at 26 & n. 168 (2012).
         David Erickson and Vanessa Dittman, CERCLA Apportionment and Allocation, American Bar Assn., Section of
         17

Environment, Energy, and Resources, pp. 4-7 (March 21-23, 2013).

                                                             20
        (a) The opinion is fatally flawed by the lack of critical data concerning the nature of releases at

        upgradient properties and Dr. Love’s failure to utilize key data that was available to him, in

        forming his opinions;

        (b) Dr. Love’s testimony is not credible given his considerable backtracking both during his

        deposition and his post-deposition attempts to salvage his testimony through self-serving

        errata and an affidavit; and

        (c) Dr. Love’s report crucially fails to ever even mention the harm caused by the comingled

        plume, much less offer any opinion regarding the divisibility of that harm (the standard

        required under Burlington Northern), focusing instead on the undisputed presence of multiple

        areas of release.18

        These issues go directly to Dr. Love’s credibility and the weight (if any) his opinions should

be given. The evidence at trial will show that damages should be equitably allocated among the parties,

but that no reasonable basis for apportionment exists.

                          Moran’s Marginal Cost Argument is Inapplicable.

        The Court's task in allocating harm among the parties at trial will be to determine “how each

party’s waste affected the total cost of cleanup.” Importantly, this standard establishes a range of

appropriate allocation outcomes among responsible parties, after liability has been determined. Under

Akzo Nobel Coatings, Inc. v. Aigner Corp., 197 F.3d 302, 305 (7th Cir. 1999), “the increase in marginal

cost” necessitated by a responsible party’s release of hazardous substances establishes a floor for

allocation of costs. Id. Then, the maximum amount or ceiling a party can be allocated is the “total cost

[the remediating party] would have borne” had only the responsible party’s contamination been placed

at the site. See id. Note, however, that the ability for a responsible party to escape liability by claiming

it did not significantly contribute to the cost of cleanup is bounded: it is only available if the party can


        18  Von Duprin incorporates by reference its arguments regarding Dr. Love from its Trial Brief and Daubert
briefing. [Dkt. 181 at 20-22; Dkt. 170; Dkt. 189]

                                                       21
demonstrate that “its share of hazardous waste deposited at the site constitutes no more than

background amounts of such substances in the environment and cannot concentrate with other wastes

to produce higher amounts.” Acushnet Co. v. Mohasco Corp., 191 F.3d 69, 77 (1st Cir. 1999).

        The instant case is similar to Browning-Ferris Indus. of Ill., Inc. v. Ter Maat, 195 F.3d 953, 958 (7th

Cir. 1999). There, the court found it equitable to allocate cleanup costs to a responsible party in an

amount that exceeded the responsible party’s volumetric contribution to the contamination, because

the individual pollution, though perhaps not “so serious all by itself as to have required the incurring

of all the clean-up costs that were incurred,” nevertheless did contribute to the cost of clean-up. Id. at

958-59. Therefore, Moran’s arguments that it can avoid liability on a divisibility theory and reliance on

Ninth Avenue Remedial Group v. Allis-Chalmers Corp., , 2001 WL 1823815 (N.D. Ind. Aug. 30, 2001) are

misplaced. Compare Ninth Ave., 2001 WL 1823815 at *12-13 (holding that defendant’s alleged

contribution to the harm, foundry sand, did not require any cleanup and actually reduced the overall

cost of the cleanup, rendering the defendant not responsible for the overall cost of remediating the

harm) with Browing-Ferris 195 F.3d at 958-59 (reversing and remanding trial court’s allocation of costs

that was based solely on volumetric contribution to the contamination). Moran’s releases of

chlorinated solvents did not alleviate contamination or reduce the costs of remediating the comingled

groundwater plume. Rather, Moran’s releases, and their resulting migration into the comingled plume

for decades, have concentrated with other chlorinated solvents and contributed to the overall

contamination in the Plume Area, increasing the cost to remediate the comingled release.

            B. Major Defendants’ Lack of Direct Involvement with Chlorinated Solvents is not
               a Defense.

        Major claims that there is no evidence it “ever used, stored, disposed of or otherwise caused

or contributed to any chlorinated solvent contamination at” the upgradient sites, and should therefore

be saved from liability. Despite Major’s protest to the contrary, CERCLA liability is broad enough to

encompass those with indirect connections to the release of a hazardous substance including the


                                                     22
current owner of the facility, as this Court noted in its summary judgment order. [See Dkt. 203 at 3]

As a result, Major Defendants must establish an affirmative defense to liability. As to the Zimmer

Paper and Ertel Properties, this Court appropriately determined at summary judgment that no

affirmative defense exists. [Dkt. 203 at 30-32] As to the Moran Property, Major Defendants’ settlement

agreement with Moran establishes an ongoing contractual relationship with the party responsible for

contamination, which should take Major Defendants wholly outside the safe harbor of the third party

and bona fide prospective purchaser (“BFPP”) defenses to CERCLA liability for the Moran Property.

[Dkt. 142 at 43]

       To qualify for a third party defense, Major must satisfy the criteria set forth in section 107(b)(3)

and key embedded terms that are defined in section 101(35). 42 U.S.C. §§ 9607(b)(3) & 9601(35).

These criteria consist of four prongs. Prong 1 requires that the release was solely caused by a third

party. Prong 2 evaluates whether there was a direct or indirect contractual relationship with the

responsible third party. Prongs 3 and 4 demand action and require that Major exercise due care and

take precautions in connection with the release(s). Id. The evidence at trial will also show that as to

the Moran Property, Major Defendants entered into a settlement agreement with Moran years after

purchasing the property, creating an ongoing relationship between Major Tool and Moran (the party

responsible for the contamination). Given this ongoing contractual relationship, the Court should

reconsider its summary judgment holding regarding Major’s status as a BFPP for the Moran Property

and also deny Major Defendants’ third party purchaser defense as to the Moran Property. Moreover,

Major Defendants’ foot-dragging failure to address IDEM’s demands for compliance should take it

outside the safe harbor of CERCLA’s innocent-landowner affirmative defenses. See generally Kerr-McGee




                                                   23
  Chem. Corp. v. Lefton Iron & Metal Co., 14 F.3d 321 (7th Cir. 1994) (innocent-owner defense rejected

  when owner failed to take precautions to prevent damage from known hazardous substances).19


VI.   DAMAGES

           Von Duprin seeks to recover costs it has incurred and that it will incur to investigate, monitor,

  and clean up the comingled groundwater plume. Von Duprin has never sought (and does not now

  seek) to recover any costs associated with the soil cleanup at the Von Duprin Property from

  Defendants. Von Duprin’s recoverable costs are related solely to the investigation and cleanup of the

  comingled groundwater plume and the soil gas and indoor air contamination related to that plume.20

  The Court will hear testimony at trial to verify that past costs exceed two million dollars and the future

  costs will be millions of dollars more. To date, only Von Duprin has paid any of the costs necessary

  to investigate, assess, remove, and ultimately remediate the problem. Testimony and documentation

  will be presented to establish the amount of Von Duprin’s recoverable costs and attorneys’ fees under

  CERCLA and the ELA. Based on this evidence, the Court should award Von Duprin an equitable

  share of past and future response costs from both Moran and the Major Defendants.

           The Court must also award prejudgment interest under 42 U.S.C. § 9607(a); United States v.

  Consolidation Coal Co., 345 F.3d. 409, 415 (6th Cir. 2003). The statute specifies exactly when the interest

  begins to accrue as being “the later of (i) the date payment of a specified amount is demanded in

  writing, or (ii) the date of the expenditure concerned.” Id. In this case, that date is January 13, 2017,

  when Von Duprin made a specific demand on Defendants in writing. With the triggering date




           Von Duprin incorporates by reference its arguments regarding BFPP and third party defense status as to the
           19

  Moran Property. [Dkt. 181 at 26-28, 30-31]
           20
             Von Duprin has never sought (and does not now seek) to recover any costs associated with soil remediation
  at the Von Duprin Property from Defendants. The response costs at issue in this case are related solely to the investigation
  and cleanup of a comingled groundwater plume and the soil gas related to that plume.

                                                              24
established, the computation of prejudgment interest only requires a determination of the amount of

response costs for which the defendant is liable and the application of an appropriate interest rate.


                                          CONCLUSION

       Defendants’ CERCLA liability is clear. The task remaining for trial is to determine the amount

of Von Duprin’s recoverable costs and the allocation of those costs among the parties. The evidence

at trial will show Defendants must bear the primary responsibility for the costs of responding to the

environmental harm presented by the comingled plume.

Dated: July 15, 2019                                   Respectfully submitted,


                                                       /s/ Alexandra R. French
                                                       E. Sean Griggs (17716-49)
                                                       Alexandra R. French (32737-29)


                                                       BARNES & THORNBURG LLP
                                                       11 South Meridian Street
                                                       Indianapolis, Indiana 46204
                                                       alexandra.french@btlaw.com
                                                       sean.griggs@btlaw.com
                                                       Phone: (317) 231-7793
                                                       Facsimile: (317) 231-7433

                                                       Attorneys for Plaintiff,
                                                       Von Duprin LLC




                                                  25
